Citation Nr: 1210354	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated as noncompensably disabling for the period from October 27, 2006, to July 8, 2009, and as 30 percent disabling for the period beginning July 9, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992, including service in Southwest Asia during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before a Decision Review Officer (DRO) in January 2009, and before the undersigned in August 2009.  Transcripts of both hearings have been associated with the claims folder.  

In February 2010, the Board remanded the appeal for additional development, some of which has yet to be completed.  Therefore the issues of entitlement to service connection for a skin disorder and entitlement to an increased initial evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's migraine headaches existed prior to active service and were not aggravated therein. 

2.  Migraine headaches were not shown in service or for many years thereafter, and there is no probative evidence suggesting that migraine headaches are related to service.
CONCLUSION OF LAW

Service connection for migraine headaches is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2006, prior to the initial adjudication of the Veteran's claim, the agency of original jurisdiction (AOJ) provided notice to the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the notice informed the Veteran of the information and evidence necessary to substantiate his claim for service connection, as well as the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The 2006 notice also informed the Veteran of the information and evidence that governs the assignment of disability ratings and effective dates.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been obtained and associated with the claims folder.  All identified and available post-service treatment records have been secured, and the Veteran was afforded two personal hearings.

Additionally, the Board observes that in its February 2010 remand, the Board directed the AOJ to conduct additional development with respect to the Veteran's claim, namely to afford the Veteran a VA examination.  A review of the record indicates that the AOJ has completed the development requested by the Board in its remand as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the AOJ furnished the Veteran with a VA examination April 2010 to address whether the Veteran's pre-existing headaches were aggravated during service.  There is no indication that the examination is in any respect inadequate. 

An additional examination or opinion to address service connection on a direct basis is not required, because there is no probative evidence that the claimed disability may be related to service.  The Veteran's service treatment records do not show findings of headaches.  Moreover, as explained below, there is no competent or credible evidence that the Veteran suffered from headaches during service or continuously thereafter.  Additionally, there is no other probative evidence suggesting that his headaches are related to a disease or injury in service.  Accordingly, the facts of this case do not meet the criteria to warrant an additional VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the duty to assist has also been fulfilled.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran acknowledges that he had a history of headaches at the time of his entry into military service.  He contends, however, that at the time of his entry into active duty, his headaches were not disabling, and that his experiences in service aggravated his pre-existing disability.  He therefore asserts that he is entitled to service connection for migraine headaches.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 
38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, VA must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

On enlistment examination in June 1983, prior to entry into service, the Veteran endorsed a history of having frequent or severe headaches, which the examiner summarized as "headaches in past."  Clinical evaluation of the head, however, was "normal."  Because the Veteran's entrance examination in this case did not find residual evidence of migraine headaches, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111. 
However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence. 

The evidence in this regard includes the Veteran's statements regarding headaches at the time he was examined prior to his entrance into service.  Furthermore, the April 2010 VA examiner, who reviewed the Veteran's claims folder, specifically opined that the Veteran's migraine headaches pre-existed his entrance into active service.  Significantly, there is no evidence to the contrary.  Thus, the Board concludes that the Veteran's migraine headaches clearly and unmistakably existed prior to his entrance into active service.

The next step of the inquiry is to determine whether the Veteran's pre-existing disability was aggravated in service.  As noted above, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004). 

The evidence of record establishes, by way of clear and unmistakable evidence, that the Veteran's pre-existing headaches did not increase in severity during service.  Crucially, his service treatment records contain no in-service complaints of headaches, to include reports of medical examinations dated in August 1985 and July 1991.  In this regard, although the Veteran has testified that seeking treatment in service was "frowned upon," he reported to sick call for other problems during service, but made no mention of headaches.  Significantly, at the time of the July 1991 examination, the Veteran specifically denied any frequent or severe headaches.  

Moreover, the only probative medical opinion on the matter of aggravation is against the claim.  Specifically, in April 2010, the Veteran was afforded a VA examination pursuant to the Board's remand instructions.  At that time he reported that his headaches worsened towards the end of his military service.  The examiner, who reviewed the Veteran's claims folder, ultimately concluded that it was less likely than not that the Veteran's pre-existing headaches permanently worsened during service.  The examiner considered the Veteran's reported history, but ultimately opined against the claim based upon the lack of in-service treatment for headaches, as well as the lack of objective evidence of increased problems with headaches following service.  In this regard, the record reflects that the Veteran first sought treatment for headaches associated with a new blood pressure medication in 2007, around fifteen years after his separation from active duty.  

The Board acknowledges that the Veteran is competent to establish the presence of headaches during service, as they are capable of lay observation.  See Jandreau and Buchanan, supra.  However, the Board finds that the Veteran's assertions in this regard are inconsistent and therefore not credible for purposes of establishing aggravation.  Specifically, in his personal testimony he alleged that his headaches increased in severity when he first arrived in the Persian Gulf and was given unknown white pills, which he self-treated with ibuprofen rather than reporting to sick call.  See Board Hearing Transcript at 7-8; see also DRO Hearing Transcript at 17, 25-26; see also VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, dated in January 2007.  However, during a Vet Center traumatic brain injury screening in April 2009, he indicated that his he experiencing a beginning or worsening of headaches after witnessing an explosion in the sky during service.  Finally, during VA neuropsychiatric evaluation in July 2009, the Veteran reported that he first experienced a migraine headache at Fort Bragg, but that overall his in-service headaches were "not as bad as they were before the Army."  Based on his inconsistent presentation over the course of the appeal, the Board finds that the Veteran's lay assertions lack credibility and cannot serve to establish permanent aggravation of his pre-existing headaches during service.

As the Veteran's lay assertions of aggravation of headaches during service lack credibility, it also follows that the February 2009 record from S.S., D.O., that indicates the Veteran's pre-existing migraine headaches worsened during his time in service lacks probative value, as it is based solely on the Veteran's reported history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  

"Clear and unmistakable evidence," as used in the governing statutes, has been interpreted to mean evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Here, the only evidence in favor of aggravation is based upon the Veteran's unsubstantiated account of what occurred in service, which as described above has no probative value.  The totality of the probative evidence of record, namely the service treatment records, post-service treatment records, and April 2010 VA examiner's opinion, demonstrates that the Veteran's preexisting headache disability did not increase during military service.  In other words, it is undebatable, based upon a review of the probative evidence of record, that aggravation of pre-existing headaches did not occur during service.

Accordingly, the presumption of soundness is not rebutted in the instant case, and the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner v. Principi, 370 F.3d 1089 at 1096.

Hence, the remaining question is whether the Veteran has a current headache disorder that began during active service.  

Here, the first post-service evidence reflecting a diagnosis of migraine headaches is dated in December 2008, over sixteen years after the Veteran's separation from active service.  The record also does not include any medical opinion suggesting his migraine headaches arose during service.  As described above, service treatment records are entirely silent for any complaints, findings, or treatment for headaches.  Moreover, none of the competent medical evidences suggests that the Veteran's migraine headaches are related to his military service.  With regard to the Veteran's lay assertions, and the 2009 opinion of S.S. that relies on the same, the Board has already described above how such statements lack credibility and have no probative value in the instant case.  Accordingly, service connection migraine headaches is not warranted on a direct basis, and the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for migraine headaches is denied.

REMAND

In the February 2010 remand, the Board found that a VA examination was necessary to address whether the Veteran's skin problems constitute an undiagnosed illness or, alternatively, whether any diagnosed skin disorder is attributable to exposure to environmental hazards during the Persian Gulf War.  

The Veteran thereafter underwent VA skin examination in April 2010, at which time he was diagnosed with folliculitis and lesions on the left shoulder and calf.  With regard to the lesions, the examiner categorized them as a "non descript dermatological disorder," but also noted that a 2008 surgical biopsy on the left shoulder showed areas of lentigo and actinic keratosis.  Thus, it is unclear from the report whether such lesions were attributable to a diagnosed illness.

With regard to folliculitis, the VA examiner found that it was less likely than not that such disability was related to the Veteran's environmental exposure during service.  However, the examiner's reasoning is not fully expressed.  Specifically, the VA examiner wrote that "Scaring [sic] was all that was present in the [sic].  I could find no reference to any form of recurrent [sic] related to 'environmental hazards' in the medical reference that I checked."  The Board recognizes that this is likely a simple typographical error.  Nonetheless, the probative weight of the opinion cannot be determined without a fully articulated opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the April 2010 VA skin examination report is inadequate for rating purposes, and a remand for an addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

Additionally, with respect to the issue of entitlement to an increased rating for PTSD, in October 2011, the Veteran expressed disagreement with a March 2011 rating decision awarding service connection and assigning initial staged ratings for the disability.  The Veteran has not yet been issued a statement of the case on this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining issues are REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased initial evaluation for PTSD, rated as noncompensably disabling for the period from October 27, 2006, to July 8, 2009, and as 30 percent disabling for the period beginning July 9, 2009, and inform the Veteran of his appeal rights.  

2.  Return the examination report to the VA examiner who conducted the April 2010 VA skin examination (or another examiner if unavailable) along with the claims folder. Request the VA examiner to provide opinions on the following:

(a) Are the Veteran's lesions on the left shoulder and calf due to an undiagnosed illness, or can they be attributed to any known medical causation?  

(b) If the lesions on the Veteran's left shoulder and calf are determined to be attributable to a known clinical diagnosis, is it as likely as not (50% or greater chance) that such skin disorder first manifested during his period of active service, or is related to exposure to environmental hazards during the Persian Gulf War?

(c) Is it as likely as not (50% or greater chance) that diagnosed folliculitis first manifested during the Veteran's period of active service, or is related to exposure to environmental hazards during the Persian Gulf War?

The examiner should set forth a rationale for all opinions expressed and conclusions reached.

3.  Thereafter, readjudicate the claim of entitlement to service connection for a skin disorder.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Sonnet Gorham 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


